DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 3 November 2020.
Claims 1-20 are pending. Claims 1, 7, and 14 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 5819102, patented 6 October 1998, hereafter Reed) and further in view of Amaral et al. (US 2010/0031137, published 4 February 2010, hereafter Amaral).
As per independent claim 1, Reed discloses a computer-implemented method comprising:
receiving input data from a device, the input data including cells, each cell of the cells including one of a numeric value or a formula (column 7, lines 58-67: Here, a spreadsheet is a plan consisting of cells having values or formulas, consistent with the applicant’s specification (paragraph 0001))
generating first data corresponding to a plan version corresponding to the input data (column 3, lines 3-15: Here, a dependency graph is generated for each spreadsheet (plan) to identify formula dependencies)
generating precomputed version cache object based on the first data by replacing formulas represented in the first data with values, generating of the precomputed version cache object being imperceptible to a user of the device (column 6, line 60- column 7, line 37: Here, a formula is calculated and the calculated value is stored in a cache, such that the cached value can be used for computing additional dependent formulas)
receiving, from the device, a signal indicating a result should be calculated (column 11, lines 1-21: Here, a formula processor receives a signal indicating that a formula should be computed)
determining a precomputed version cache storage includes the precomputed version cache object (column 3, lines 55-67)
sending output data to the device, the output data corresponding to the precomputed version cache object (column 3, lines 55-67)
Reed fails to specifically disclose replacing all formulas included in the input data with values based at least in part on the first data and generating the precomputed version cache object. However, Amaral, which is analogous to the claimed invention because it is directed toward computing and caching objects, discloses replacing all formulas included in the input data with values based at least in part on the first data and generating the precomputed version cache object (paragraph 0099). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amaral with Reed, with a reasonable expectation of success, as it would have enabled for more efficient dynamic processing of data. This would have enabled the user to receive contents more quickly in order to improve the user experience.
With respect to claim 7, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Additionally, Reed discloses a processor (Figure 1, item 3) and memory (Figure 1, item 7).
With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 7. Claim 14 is similarly rejected.

Claims 2-3, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed and Amaral and further in view of Ammirato et al. (US 5303146, patented 12 April 1994, hereafter Ammirato).
As per dependent claim 2, Reed and Amaral disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Reed, which is analogous to the claimed invention because it is directed toward generating cached data values, discloses determining the second data is represented in a list of plan version to be computed determining the second data is represented in a list of plan version to be computed (column 8, line 57- column 9, line 5), generating a second precomputed version cache object based on the second data (column 8, lines 1-56) and sending second output data to the device, the second output data corresponding to the second precomputed version cache object (column 8, lines 1-56).
Reed fails to specifically disclose:
receiving a second input data from the device
generating second data corresponding to a second plan version corresponding to the second input data
receiving, from the device, a second signal indicating second results should be calculated
determining the second data is represented in a list of plan version to be precomputed
However, Ammirato, which is analogous to the claimed invention because it is directed toward generating different plan versions based upon a user input, discloses:
receiving a second input data from the device (Figure 4C, item 439; column 10, line 56- column 11, line 7)
generating second data corresponding to a second plan version corresponding to the second input data (Figure 4C, item 439; column 10, line 56- column 11, line 7)
receiving, from the device, a second signal indicating second results should be calculated (Figure 4C, item 439; column 10, line 56- column 11, line 7: Here, a user selects to generate a second plan version based upon a best/worst case scenario. Based upon the user input selection, the second plan is generated and presented to the user)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ammirato with Reed, with a reasonable expectation of success, as it would have allowed a user to generate and cache items for multiple plan versions, thereby providing a user with time savings in performing spreadsheet calculations. This would have provided a more responsive interface for a user and would have improved his/her user experience.
As per dependent claim 3, Reed and Amaral disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Reed discloses determining a second precomputed version cache object is unrepresented in the precomputed version cache storage (column 8, line 57- column 9, line 5). Reed fails to specifically disclose:
receiving a second input data from the device
generating second data corresponding to a second plan version corresponding to the second input data
receiving, from the device, a second signal indicating second results should be calculated
determining the second data is unrepresented in a list of plan version to be precomputed
generating a second output data by replacing formulas represented in the second data with values
sending the second output data to the device
However, Ammirato, which is analogous to the claimed invention because it is directed toward generating different plan versions based upon a user input, discloses:
receiving a second input data from the device (Figure 4C, item 439; column 10, line 56- column 11, line 7)
generating second data corresponding to a second plan version corresponding to the second input data (Figure 4C, item 439; column 10, line 56- column 11, line 7)
receiving, from the device, a second signal indicating second results should be calculated (Figure 4C, item 439; column 10, line 56- column 11, line 7)
determining the second data is unrepresented in a list of plan version to be precomputed (Figure 4C, item 439; column 10, line 56- column 11, line 7)
generating a second output data by replacing formulas represented in the second data with values (column 10, lines 1-21)
sending the second output data to the device (column 10, lines 1-21)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ammirato with Reed, with a reasonable expectation of success, as it would have allowed a user to generate and cache items for multiple plan versions, thereby providing a user with time savings in performing spreadsheet calculations. This would have provided a more responsive interface for a user and would have improved his/her user experience.
With respect to claims 8-9, the applicant discloses the limitations substantially similar to those in claims 2-3, respectively. Claims 8-9 are similarly rejected.
As per dependent claim 13, Reed and Amaral disclose the limitations substantially similar to those in claim 7. Reed fails to specifically disclose generating precomputed version cache objects based on data corresponding to plan versions received subsequent to a previous precomputation iteration. However, Ammirato, which is analogous to the claimed invention because it is directed toward generating different plan versions based upon a user input, discloses generating precomputed version cache objects based on data corresponding to plan versions received subsequent to a previous precomputation iteration (Figure 4C, item 439; column 10, line 56- column 11, line 7: Here, a user selects to generate a second plan version based upon a best/worst case scenario. Based upon the user input selection, the second plan is generated and presented to the user).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ammirato with Reed, with a reasonable expectation of success, as it would have allowed a user to generate and cache items for multiple plan versions, thereby providing a user with time savings in performing spreadsheet calculations. This would have provided a more responsive interface for a user and would have improved his/her user experience.
With respect to claims 15-16, the applicant discloses the limitations substantially similar to those in claims 2-3, respectively. Claims 15-16 are similarly rejected.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 13. Claim 20 is similarly rejected.

Claims 4-6, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reed and Amaral and further in view of Ammirato and further in view of Bereznyi et al. (US 6449695, patented 10 September 2002, hereafter Bereznyi).
As per dependent claim 4, Reed and Amaral disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Reed fails to specifically disclose:
receiving second input data from the device
generating, based on the second input data, second data corresponding to an updated plan
associating the second data with a second unique identifier
marking the precomputed version cache object as invalid based on the second data being associated with the second unique identifier and the precomputed version cache object being associated with the first unique identifier
However, Ammirato which is analogous to the claimed invention because it is directed toward generating different plan versions based upon a user input, discloses:
receiving a second input data from the device (Figure 4C, item 439; column 10, line 56- column 11, line 7)
generating second data corresponding to a second plan version corresponding to the second input data (Figure 4C, item 439; column 10, line 56- column 11, line 7)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ammirato with Reed, with a reasonable expectation of success, as it would have allowed a user to generate and cache items for multiple plan versions, thereby providing a user with time savings in performing spreadsheet calculations. This would have provided a more responsive interface for a user and would have improved his/her user experience.
Further, Bereznyi, which is analogous art because it is directed toward cache management, discloses:
associating the second data with a second unique identifier (column 9, lines 1-20: Here, a key as a unique identifier)
marking the precomputed version cache object as invalid based on the second data being associated with the second unique identifier and the precomputed version cache object being associated with the first unique identifier (Figure 8; column 30, lines 39-47: Here, duplicate items are identified)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bereznyi with Reed, with a reasonable expectation of success, as it would have identified duplicate entries within the cache. This would have enabled removal of duplicate entries in order to conserve cache space. This would have provided a user with the opportunity to store additional unique items within the cache, thereby providing a user with an improved user experience by delivering contents more quickly.
As per dependent claim 5, Reed, Amaral, Ammirato, and Bereznyi disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Reed further discloses deleting cached objects based upon various conditions (column 9, lines 27-54). Reed fails to specifically disclose the precomputed version cache object based on the second data being associated with the second unique identifier and the precomputed version cache object being associated with the first unique identifier. 
Further, Bereznyi, which is analogous art because it is directed toward cache management, discloses the precomputed version cache object based on the second data being associated with the second unique identifier and the precomputed version cache object being associated with the first unique identifier (Figure 8; column 30, lines 39-47: Here, duplicate items are identified).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bereznyi with Reed, with a reasonable expectation of success, as it would have identified duplicate entries within the cache. This would have enabled removal of duplicate entries in order to conserve cache space. This would have provided a user with the opportunity to store additional unique items within the cache, thereby providing a user with an improved user experience by delivering contents more quickly.
As per dependent claim 6, Reed, Amaral, Ammirato, and Bereznyi disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Reed fails to specifically disclose:
generating, based on the second data, a second precomputed version cache object corresponding to an updated precomputed version cache object
associating the second precomputed version cache object with the second unique identifier
However, Bereznyi, which is analogous art because it is directed toward cache management, discloses:
generating, based on the second data, a second precomputed version cache object corresponding to an updated precomputed version cache object (Figure 8, item 280; column 30, line 62- column 31, line 15)
associating the second precomputed version cache object with the second unique identifier (Figure 8, item 280; column 30, line 62- column 31, line 15)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Berznyi with Reed, with a reasonable expectation of success, as it would have identified duplicate entries within the cache. This would have enabled removal of duplicate entries in order to conserve cache space. This would have provided a user with the opportunity to store additional unique items within the cache, thereby providing a user with an improved user experience by delivering contents more quickly.
With respect to claims 10-12, the applicant discloses the limitations substantially similar to those in claims 4-6, respectively. Claims 10-12 are similarly rejected.
With respect to claims 17-19, the applicant discloses the limitations substantially similar to those in claims 4-6, respectively. Claims 17-19 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reed and Amaral.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144